Case 19-02011      Doc 115      Filed 09/30/20      Entered 09/30/20 14:51:40          Page 1 of 32




                     UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF CONNECTICUT
                             HARTFORD DIVISION
 _____________________________________
 IN RE:                              )   CASE NO.                               16-20790 (JJT)
                                     )
 KRISTIN S. NORTON,                  )
       DEBTOR.                       )   CHAPTER                                7
 ____________________________________)
 KRISTIN S. NORTON,                  )   ADV. PRO. NO.                          19-02011 (JJT)
       PLAINTIFF                     )
                                     )
 V.                                  )   RE: ECF NOS.                           68, 69, 72, 89, 93
                                     )                                          102, 111
 TOWN OF SOUTH WINDSOR,              )
 MATTHEW GALLIGAN,                   )
 MORRIS BOREA, AND                   )
 ROBBIE T. GERRICK,                  )
       DEFENDANTS.                   )
 ____________________________________)

                           MEMORANDUM OF DECISION
                 ON PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

       I.   INTRODUCTION

        The Debtor, Kristin S. Norton (“Debtor”), initiated this Adversary Proceeding in her

 underlying Chapter 7 case pursuant to 11 U.S.C. § 105 and 11 U.S.C. § 524, seeking relief for

 alleged violations of the discharge injunction by the Town of South Windsor (the “Town”), its

 Town Manager, Matthew Galligan, and the attorneys representing the Town, Morris Borea and

 Robbie T. Gerrick (collectively, the “Defendants”), with respect to certain debts allegedly

 discharged in bankruptcy. In the one-count Operative Complaint (see Third Amended

 Complaint, ECF No. 69, the “Operative Complaint”), the Debtor alleges that the Town, through

 the collective actions of Galligan, Borea, and Gerrick, wilfully violated 11 U.S.C. § 524 in an

 effort to collect a discharged debt through, inter alia, the filing of various lawsuits against the
Case 19-02011     Doc 115      Filed 09/30/20     Entered 09/30/20 14:51:40        Page 2 of 32




 Debtor in both state and federal court. The Debtor now seeks summary judgment on the

 Operative Complaint as to liability only as to all Defendants (ECF No. 69).

        In response to the Motion for Summary Judgment, the Town argues that because the

 subject debts were not discharged in the Debtor’s underlying bankruptcy case, there can be no

 violation of the discharge injunction. Defs. Response, ECF No. 89, pp. 10–11. The Town also

 argues that its liens that attached on the Debtor’s Property were municipal liens that were

 necessary to enforce the Town’s blight ordinances under its police powers, which were excepted

 from a bankruptcy discharge. Id., at 12.

        On June 23, 2020, the Court heard oral argument on the Motion for Summary Judgment,

 wherein the parties were able to advance their respective positions. See ECF No. 113. At the

 conclusion of the hearing, the Court took the matter under advisement. After due consideration,

 and for the reasons stated herein, the Court hereby GRANTS the Debtor’s Motion for Summary

 Judgment in part, and DENIES it in part as set forth herein.

      II.   JURISDICTION

        The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334(b) and derives

 its authority to hear and determine this matter on reference from the District Court pursuant to 28

 U.S.C. §§ 157(a) and (b)(1). This is a core proceeding under 28 U.S.C. § 157(b)(2)(A). Venue is

 proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

     III.   SUMMARY JUDGMENT STANDARD

        Federal Rule of Civil Procedure 56, which is made applicable to these proceedings by

 Federal Rule of Bankruptcy Procedure 7056, provides that “[t]he court shall grant summary

 judgment if the movant shows that there is no genuine dispute as to any material fact and the

 movant is entitled to judgment as a matter of law.” Fed. R. Bankr. P. 7056; Fed. R. Civ. P. 56(a).



                                                  2
Case 19-02011      Doc 115      Filed 09/30/20      Entered 09/30/20 14:51:40         Page 3 of 32




 The “mere existence of some alleged factual dispute between the parties will not defeat an

 otherwise properly supported motion for summary judgment; the requirement is that there be no

 genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986).

 At the summary judgment stage, the moving party must show that there are no material issues of

 fact, and the court must consider all facts in the light most favorable to the non-moving party.

 Conn. Ironworkers Emp’rs Ass’n v. New England Reg’l Council of Carpenters, 869 F.3d 92, 98–

 99 (2d Cir. 2017), cert. denied, 138 S. Ct. 1547 (2018) (citing Eastman Kodak Co. v. Image

 Tech. Servs., Inc., 504 U.S. 451, 456, (1992)). Once the moving party has met its burden, the

 “party opposing summary judgment . . . must set forth ‘specific facts’ demonstrating that there is

 ‘a genuine issue for trial.’” Official Comm. of Unsecured Creditors of Affinity Health Care

 Mgmt., Inc. v. Wellner, 499 B.R. 246, 251 (Bankr. D. Conn. 2013) (quoting Wright v. Goord,

 554 F.3d 255, 266 (2d Cir. 2009)).

        The Plaintiff hereby seeks summary judgment on the Operative Complaint as to liability

 only as to all Defendants. In reviewing their supportive papers, it appears that the parties’

 disagreements largely center around whether the Town violated the Debtor’s Chapter 7 discharge

 injunction by pursing various lawsuits against the Debtor, principally, because they disagree

 about whether the alleged violations lie within the scope of 11 U.S.C. § 523(a)(7), which is

 ultimately a question of law, not fact.

        Additionally, the Court notes that, for the purpose of the Motion, the parties do not

 dispute whether an agency relationship existed between the Town and Town Manager Galligan

 or between the Town and Attorneys Borea and Gerrick, see Defendants’ Local Rule 56(a)2

 Statement of Facts in Opposition to Summary Judgment (wherein the Defendants make numerous

 references throughout said pleading indicating that the Town acted “by and through” Defendants Borea

 and Gerrick); nor has it been alleged that Galligan, Borea and Gerrick (the “Non-Principal

                                                   3
Case 19-02011         Doc 115        Filed 09/30/20         Entered 09/30/20 14:51:40                Page 4 of 32




 Defendants”) acted outside the scope of their employment. See Vazquez v. Sears, Roebuck & Co.

 (In re Vazquez), 221 B.R. 222, 231 (Bankr. N.D. Ill. 1998) (a creditor and its agents may both be

 held liable for wilful violations of the discharge injunction under general principles of agency

 law); In re Salov, 510 B.R. 720, 733 (Bankr. S.D.N.Y. 2014); see also Maharishi School Vedic

 Sciences, Inc. v. Connecticut Constitution Associates Ltd. P'ship, 260 Conn. 598, 606, 799 A.2d

 1027 (2002) (“[I]t is a general rule of agency law that the principal in an agency relationship is

 bound by, and liable for, the acts in which his agent engages with authority from the principal

 and within the scope of the agent's employment.”).

          While the Plaintiff’s Motion does attribute certain acts to certain Non-Principal

 Defendants, the Motion does not seek to apportion liability with any degree of specificity.

 Instead, the Motion specifically “seeks judgment as to liability [against all Defendants], with a

 later opportunity to present to the Court a detailed breakdown of . . . each and every violation

 that occurred.” See Motion, p. 9. Notwithstanding that the actions of the Town through its agents

 support a finding of liability as to the Town, the facts as pled, as well as the arguments advanced,

 fail to distinctly address whether the Defendants are jointly and severally liable on the basis of

 their collective action, whether liability should be apportioned according to their particular acts

 or omissions, and whether such acts or omissions had any causal nexus to the Debtor’s injuries.

 Thus, for the purpose of this Motion only, the Court finds fault with the Town, saving for further

 proceedings what liability lies ahead for the three Non-Principal Defendants, see Federal Rule of

 Civil Procedure 56(e)(2). 1




 1
  Accordingly, there are material questions of fact that remain as to whether each Non-Principal Defendant shares
 equally in the fault discussed in this Memorandum of Decision. Specifically, the salient factors in establishing the
 underlying nature of any liability attributable to the Town, the collective or collaborative actions of the Defendants
 and whether any Non-Principal Defendant bears any individual liability for the acts discussed herein will be each
 Non-Principal Defendants’ respective scope of employment, as well as who, if anyone, instructed them to act.

                                                            4
Case 19-02011         Doc 115        Filed 09/30/20         Entered 09/30/20 14:51:40                Page 5 of 32




      IV.     BACKGROUND

          This matter involves a multi-year dispute between the Plaintiff and the Town regarding

 the Town’s enforcement of its anti-blight ordinances against the Plaintiff. Due to the lengthy

 litigation that has taken place regarding the occurrences alleged in the Operative Complaint,

 which has subsequently given rise to judicial determinations in both state and federal court, this

 Court will refrain from restating all but those facts that are material to the issues now under

 consideration. 2 Accordingly, the Court finds the following uncontested material facts: 3

              1. The Debtor is the owner of record of 460 Miller Road, South Windsor,

                   Connecticut (the “Property”). Pl. SMF ¶ 1.

              2. In May of 2012, the Property was subject to a non-related foreclosure action filed

                   by Deutsche Bank, which, according to the Parties, subsequently resulted in a

                   judgment of strict foreclosure against the Debtor. Defs.’ Opp’n SMF ¶ 7.

              3. In 2014, during the pendency of the 2012 foreclosure action, the Debtor was

                   deemed by the Town to be in violation of the Town’s ordinances for blighted

                   conditions at the Property, where she allegedly maintained a junk yard/scrap

                   business. See Norton, Kristin et al, v. Matthew Galligan, et al, 3:17-CV-00395-

                   VAB (D. Conn. 2017) (the “District Court Action”) 4, Memorandum of Decision

                   (the “District Court Decision”), ECF No. 158, pp. 3–4.


 2
   In establishing the relevant facts, the Court has relied upon, pursuant to the Federal Rules of Civil Procedure, the
 Plaintiff’s Local Rule 56(a)1 Statement of Uncontested Material Facts (ECF No. 72-2, “Pl. SMF”), the Defendants’
 Local Rule 56(a)2 Statement of Facts in Opposition to Summary Judgment (ECF No. 91, “Defs.’ Opp’n SMF”) and
 the pleadings. In addition, the Court has taken judicial notice of publicly filed court documents related to the present
 proceeding, as well as matters of public record, such as the docket and decisions in the relevant Connecticut
 Superior Court and Connecticut District Court proceedings.
 3
   To the extent that either party raised an objection in response to a statement of uncontested material fact that is,
 nonetheless, included herein, the inclusion of said fact represents the Court’s implied overruling of the objection,
 whether it be that the objection was unsupported by the record or that it was not well founded according the Federal
 Rules of Evidence.
 4
   See the Memorandum of Decision, infra Part IV, ¶ 21.

                                                            5
Case 19-02011         Doc 115       Filed 09/30/20         Entered 09/30/20 14:51:40              Page 6 of 32




              4. As a result, a blight lien was recorded against the Property on September 9, 2014

                   in an amount of $2,000 together with daily fines of $100 until the blight was

                   remediated (the “2014 Lien”). Defs.’ Opp’n SMF ¶ 4.

              5. In February of 2016, Defendant Borea was appointed Town Attorney for the

                   Town of South Windsor and served in that capacity until January of 2020. Defs.’

                   Opp’n SMF ¶ 1. Defendants Borea and Gerrick, however, first became involved

                   in matters relating to Plaintiff on behalf of the Town of South Windsor in October

                   of 2016; prior to that time, presumptively, all matters concerning the Property

                   were being handled by the prior Town Attorney. Defs.’ Opp’n SMF ¶ 2.

              6. On April 20, 2016, the Town began removing, without notice to the Debtor, the

                   items from the Debtor’s Property that it claimed constituted the blight. See Town

                   of South Windsor et al v. Lanata, Kristin, aka Kristin, S. Norton et al, HHD-CV-

                   XX-XXXXXXX-S, Memorandum of Decision, Docket No. 138.00, p. 9 (describing

                   the actions taken by the Town as a “raid”).

              7. The Town hired Environmental Services, Inc. to assist in removing the items,

                   which it did over the course of three days (April 20–22, 2016). Pl. SMF, ¶ 3. 5

              8. Shortly thereafter, on May 18, 2016, the Debtor filed for bankruptcy protection

                   under Chapter 7 of the U.S. Bankruptcy Code. See In re Kristin Norton, Case No.

                   16-20790 (the “2016 Bankruptcy”). In her Schedule D, the Debtor listed the Town

                   as a secured creditor holding a disputed claim of $1 for the 2014 “Blight Lien.”

                   Id. Additionally, in her Schedule E/F, the Debtor listed the Town as a non-priority




 5
  On May 19, 2016, Environmental Services, Inc. invoiced the Town for $26,556.80, for the services it rendered
 pertaining to the Town’s order of remediation of the blighted conditions at the Property. Operative Complaint, Ex. 1.

                                                          6
Case 19-02011     Doc 115      Filed 09/30/20      Entered 09/30/20 14:51:40          Page 7 of 32




                unsecured creditor, holding a disputed claim of $1 for “removal costs.” 2016

                Bankruptcy, ECF No. 1, Schedule E/F, Item 4.15; Pl. SMF, ¶¶ 2–3.

          9. On May 21, 2016, the Bankruptcy Court Clerk’s Office sent notice to the Town

                informing it of the Debtor’s 2016 Bankruptcy. 2016 Bankruptcy, ECF No. 4. The

                Town did not file a proof of claim in the case, nor did it file an objection to the

                Debtor’s characterization of the debt, or a motion to determine the

                dischargeability of its debt. See id.

          10. On August 17, 2016, the Plaintiff received her Order of Discharge from the

                Bankruptcy Court (Nevins, J.). Pl. SMF ¶ 4 The discharge order entered by the

                Court, at page 2, specifically provided that “some debts are not discharged . . .

                examples of debts that are not discharged . . . debts for most fines, penalties,

                forfeitures, or criminal restitution obligations . . . .” Defs.’ Opp’n SMF ¶ 39.

          11. On September 27, 2016 the Town, acting through Defendant Galligan, recorded a

                Certificate of Lien (the "2016 Lien") against the Property in the amount of

                $26,556.80 for the removal costs incurred on April 20–22, 2016. The 2016 Lien

                provides that it is for “actual costs expended by the Town of South Windsor to

                remedy the blighted conditions on said property as provided for in Section 50-91

                et seq. of the Code of Ordinances of the Town of South Windsor . . . arising from

                the ongoing violations of said ordinance . . . .” See Pl. SMF ¶5; Defs.’ Opp’n

                SMF ¶ 5.

          12. With respect to the 2012 foreclosure of the Property, on or about October 26,

                2016, counsel for Deutsche Bank contacted Galligan in order to negotiate




                                                   7
Case 19-02011        Doc 115       Filed 09/30/20        Entered 09/30/20 14:51:40             Page 8 of 32




                  resolution and/or payment of municipal tax and the 2014 Lien and the 2016 Lien

                  that had been recorded against the Property. Defs.’ Opp’n SMF ¶ 3.

              13. The Town was not able to reach an agreement with Deutsche Bank regarding

                  payment of the 2014 Lien and the 2016 Lien or said taxes. Defs.’ Opp’n SMF ¶ 8.

              14. Thereafter, Deutsche Bank moved to open and vacate the judgment of strict

                  foreclosure on the Property, which was subsequently granted on June 5, 2017.

                  Defs.’ Opp’n SMF ¶ 9.

              15. At no time during the foreclosure negotiation with Deutsche Bank did the Plaintiff

                  raise the issue of the 2016 Lien having been discharged. Defs.’ Opp’n SMF ¶ 10.

              16. After the judgment of strict foreclosure was opened and vacated, the Town

                  elected to, among other things, foreclose on the 2014 Lien and the 2016 Lien on

                  the Property. Defs.’ Opp’n SMF ¶ 11.

              17. By complaint dated October 20, 2017, the Town, acting through Borea and

                  Gerrick, brought a lawsuit against the Plaintiff in Hartford Superior Court seeking

                  to foreclose on the 2014 Lien and the 2016 Lien. See Town of South Windsor v.

                  Kristin Lanata aka Kristin Norton, et al, HHD-CV17-6084015-S ("State Action

                  #1"); Pl. SMF ¶ 6; Defs.’ Opp’n SMF ¶ 12. 6

              18. By complaint dated October 20, 2017, the Town, acting through Borea and

                  Gerrick, brought a second civil action against the Debtor in Hartford Superior

                  Court, seeking monetary damages and injunctive relief that resulted from the 2014

                  Lien, along with cleanup/removal costs incurred on April 20 – 22, 2016, which



 6
  The Debtor (defendant in the State Action #1) filed her Answer and Special Defenses on June 8, 2018. Borea Decl.
 at ¶11. Defs.’ Opp’n SMF ¶ 13. Said Answer and Special Defenses did not claim that either lien had been
 discharged, nor mentioned it in any other context. Defs.’ Opp’n SMF ¶ 14.

                                                         8
Case 19-02011     Doc 115      Filed 09/30/20     Entered 09/30/20 14:51:40         Page 9 of 32




                related to the 2016 Lien. See Town of South Windsor, et al v. Kristin Lanata aka

                Kristin Norton, et al, HHD-CV17-6083374-S ("State Action #2"); Pl. SMF ¶ 7;

                Defs.’ Opp’n SMF ¶ 15.

          19. In the Amended Complaint in State Action #2, the Town’s prayer for relief

                specifically requested: “(1) A temporary injunction ordering the Defendants to

                perform immediately the corrective actions pursuant to the Notices of Violation

                and Cease and Desist Order; (2) A fine of $100 per day as provided for in Article

                IV, Section 50 of the Code of the Town of South Windsor; (3) A fine of $100 per

                day as provided for in General Statutes § 8-12; (4) A fine of $250 per day as

                provided for in General Statutes § 7-148o; (5) Costs of this Action; (6) Attorney's

                fees; and (7) Such other and further relief as the Court deems equitable.” State

                Action #2, Amended Complaint, p. 8; Defs.’ Opp’n SMF ¶ 17.

          20. State Action #2, however, did not seek to foreclose on either the 2014 Lien or the

                2016 Lien. Defs.’ Opp’n SMF ¶ 16.

          21. In March 2017, the Debtor brought a civil rights action against the Town in the

                United States District Court for the District of Connecticut, claiming that the

                Town had violated her constitutional rights by removing personal property from

                the Property without a warrant, court order or notice of any kind. See District

                Court Action, Second Amended Complaint, ECF No. 51.

          22. During the pendency of State Action #1, State Action #2 and the District Court

                Action, the Debtor, through her counsel, entered into a stipulation which

                contained timelines to clean up the Property. Defs.’ Opp’n SMF ¶ 19. The

                stipulation was initially entered into in December 2017 and was subsequently



                                                  9
    Case 19-02011       Doc 115        Filed 09/30/20        Entered 09/30/20 14:51:40              Page 10 of
                                                  32



                 amended in March 2018. Defs.’ Opp’n SMF ¶ 20. The Debtor, however, failed to

                 meet the terms of the stipulations and a Motion for Contempt was filed by the

                 Town on May 9, 2018. Defs.’ Opp’n SMF ¶ 21.

             23. Despite the foregoing, on July 31, 2018, Borea and Gerrick, along with the

                 Plaintiff and her counsel, met at Borea’s office to discuss a resolution to all

                 pending claims pertaining to the Debtor and the Property. Defs.’ Opp’n SMF ¶

                 22. No such resolution was reached. Id.

             24. Thereafter, in connection with the District Court Action, on August 20, 2018, the

                 Town, acting through Borea and Gerrick, filed an allegedly compulsory

                 counterclaim (the “Compulsory Counterclaim”) against the Debtor seeking to

                 recover the $26,556.80 clean-up cost associated with the 2016 Lien. The Town,

                 through the Compulsory Counterclaim, also sought to use its claim for clean-up

                 costs as a set off for any claim against the Town by the Plaintiff in that action. Pl.

                 SMF ¶ 8; Defs.’ Opp’n SMF ¶ 30. 7

             25. Specifically, the Compulsory Counterclaim sought “to collect the debt resulting

                 from said blight violations on the subject Property and subsequent fines and for

                 the costs expended to remediate the subject Property.” See District Court Action,

                 ECF No. 71, p. 12 (emphasis added); Defs.’ Opp’n SMF ¶ 31.

             26. In connection with the District Court Action, on September 4, 2018, the Town,

                 acting through Borea and Gerrick, also filed a third-party complaint (the “Third-

                 Party Complaint”) against various other parties, excluding the Debtor, with



7
  According to statements made on the record by counsel, despite bringing similar actions in the Connecticut
Superior Court, the Town re-asserted those same claims in the District Court Action because it sought a global
resolution in the Connecticut District Court regarding all matters pertaining to the Plaintiff.

                                                        10
    Case 19-02011        Doc 115        Filed 09/30/20         Entered 09/30/20 14:51:40               Page 11 of
                                                   32



                  interests in the Property, seeking to subordinate those interests to its municipal

                  liens, lay claim to any insurance proceeds that resulted from a fire loss sustained

                  by the Debtor in order to satisfy its municipal liens and take possession of the

                  Property. Pl. SMF ¶¶ 9–10.

             27. Count One of the Third-Party Complaint provides that the Town “brings this

                  action to collect the debt . . . and costs expended to remediate the Subject

                  Property.” Pl. SMF ¶ 9. Count Two provides that the Town seeks to foreclose

                  against the Subject Property as to the 2016 Lien. Pl. SMF ¶ 10. Count Three

                  provides that the Town brings an action against Select Portfolio Servicing, Inc.

                  (“Select”) who, on behalf of Deutsche Bank, services Plaintiff’s mortgage on the

                  Subject Property, with respect to certain insurance proceeds held by Select. Pl.

                  SMF ¶ 11. 8

             28. Deutsche Bank filed a motion to dismiss the action, claiming that the 2014 Lien

                  and 2016 Lien were invalid for failing to provide sufficient notice to the bank.

                  Defs.’ Opp’n SMF ¶ 32.

             29. In State Action #2, on January 30, 2019, approximately one week prior to trial,

                  Defs.’ Opp’n SMF ¶ 35; Debtor’s counsel communicated by email to Borea and

                  Gerrick that any attempt to collect a debt that arose on or before the Plaintiff filed

                  the 2016 Bankruptcy was a violation of the Court’s Order of Discharge.

                  Defendants Borea and Gerrick were sent a copy of Debtor’s bankruptcy petition

                  and Order of Discharge. Pl. SMF ¶ 12.




8
  After Plaintiff’s house was destroyed by a post-petition fire, her insurance carrier tendered her insurance proceeds
to Select. Pl. SMF ¶ 11.

                                                          11
Case 19-02011   Doc 115     Filed 09/30/20      Entered 09/30/20 14:51:40       Page 12 of
                                       32



       30. The following day, on January 31, 2019, the Plaintiff filed her Answer and

          Special Defenses to State Action #2, wherein the Order of Discharge was raised

          as a special defense. On February 1, 2019, the Town denied the same. Pl. SMF ¶

          13.

       31. Prior to Borea’s review of the January 30, 2019 email advising him that there was

          an issue with the blight liens having been discharged in the 2016 Bankruptcy,

          Defs.’ Opp’n SMF ¶ 34; there had been no indication by the Debtor that she

          believed that the debt underlying the 2014 Lien and the 2016 Lien had been

          discharged. Defs.’ Opp’n SMF ¶ 33.

       32. Based on Borea’s interpretation of the Order of Discharge and his alleged legal

          research related to the dischargeability of the 2014 Lien and 2016 Lien, he

          determined that the liens had not been discharged. Defs.’ Opp’n SMF ¶ 58.

       33. It was Borea’s opinion that the 2014 Lien and 2016 Lien were not discharged by

          the bankruptcy because they were secured debts that involved taking action

          against the Property, not the Debtor in her personal capacity. Defs.’ Opp’n SMF ¶

          37.

       34. Borea was also of the opinion that both 2014 Lien and 2016 Lien were not

          discharged because they were debts that resulted from fines or penalties which

          would not have been discharged in the 2016 Bankruptcy. Defs.’ Opp’n SMF ¶ 38.

       35. On February 6–8, 2019, State Action #2 went to trial at Hartford Superior Court.

          Pl. SMF ¶ 13; Defs.’ Opp’n SMF ¶ 43.

       36. During closing arguments in State Action #2, Defendant Borea advised the Court

          that the 2016 Lien would be litigated in the District Court Action via the Town’s



                                           12
    Case 19-02011         Doc 115        Filed 09/30/20         Entered 09/30/20 14:51:40                Page 13 of
                                                    32



                  Compulsory Counterclaim, and that any claims regarding the 2016 Lien before

                  the Superior Court in State Action #2 were being withdrawn. Defs.’ Opp’n SMF ¶

                  44.

              37. After the conclusion of the trial, in its Memorandum of Decision, the Superior

                  Court ruled in favor of the Town and found that there had been a blighted

                  situation on the Property and that zoning violations had occurred. Defs.’ Opp’n

                  SMF ¶ 45.

              38. With regard to the 2014 Lien, the Court found that the Town did not follow the

                  proper notice procedures in perfecting its lien and therefore declined to award any

                  damages. 9 Defs.’ Opp’n SMF ¶ 46. With regard to subsequent zoning violations,

                  the Court found a wilful violation beginning in February 2017 and awarded the

                  Town $125,000 in accrued fines. Defs.’ Opp’n SMF ¶ 47.

              39. The Connecticut Superior Court made no findings with respect to the 2016 Lien

                  or the underlying amounts due. See State Action #2, Memorandum of Decision,

                  Docket No. 138.00.

              40. By application with the Superior Court dated February 22, 2019, the Court

                  awarded the Town Attorney’s legal fees, in the amount of $51,674, plus costs of

                  $1,039.18. Pl. SMF ¶ 14; Defs.’ Opp’n SMF ¶ 48.

              41. The Debtor thereafter filed an appeal of that decision on May 21, 2019, Defs.’

                  Opp’n SMF ¶ 49; the Town, however, decided not to file a cross-appeal of the



9
  According to the Superior Court’s Memorandum of Decision, it would not impose fines for the 2014 Lien “because
if a town wants to collect thousands of dollars from a citizen it's only fair to require that town be sure the citizen has
actually received the notice of the violation and that the town may seek penalties in court. And given the totality of
the circumstances the court declines to rely . . . on the mailbox rule presumption to find that Norton got notice
simply because the notice was sent. The balance of equities disfavor[s] it.” State Action #2, Memorandum of
Decision, Docket No. 138.00, p. 9.

                                                           13
Case 19-02011       Doc 115     Filed 09/30/20      Entered 09/30/20 14:51:40        Page 14 of
                                           32



              Superior Court’s decision declining to award fines for the blight violations

              associated with the 2014 Lien. Defs.’ Opp’n SMF ¶ 50. The Town’s decision to

              not file a cross appeal of the Superior Court’s decision was allegedly based on the

              Town’s understanding that the first mortgage on the Property held by Deutsche

              Bank had an outstanding balance of approximately $600,000 and that there was

              no equity in the Property. Defs.’ Opp’n SMF ¶¶ 55–56.

           42. On May 21, 2019, the Town withdrew State Action #1 against all defendants,

              Defs.’ Opp’n SMF ¶ 52; and on May 24, 2019, the Town thereafter filed releases

              of both the 2014 Lien and the 2016 Lien on the land records. Defs.’ Opp’n SMF ¶

              51.

           43. On August 26, 2019, the Town stipulated to a dismissal of its Third-Party

              Complaint in the District Court Action with regard to Deutsch Bank. Defs.’ Opp’n

              SMF ¶ 53.

           44. On August 26, 2019, the Town also withdrew its objection to Plaintiff’s Motion to

              Strike its Compulsory Counterclaim, which had been filed on September 12,

              2018, for reasons allegedly not related to the Debtor’s bankruptcy discharge.

              Defs.’ Opp’n SMF ¶ 54.

     V.    DISCUSSION

           a. CIVIL CONTEMPT STANDARD

       “The Chapter 7 discharge ‘releases the debtor from personal liability for her pre-

bankruptcy debts.’” In re Albert-Sheridan, 960 F.3d 1188, 1192 (9th Cir. 2020) (citing In re

Ybarra, 424 F.3d 1018, 1022 (9th Cir. 2005)) (emphasis added). In relevant part, Section 524 of

the Bankruptcy Code provides that a discharge in bankruptcy operates as an injunction against



                                               14
Case 19-02011        Doc 115      Filed 09/30/20       Entered 09/30/20 14:51:40         Page 15 of
                                             32



any action “to collect, recover or offset any such debt as a personal liability of the debtor[.]” 11

U.S.C. § 524(a)(2). One of the fundamental principles of bankruptcy law is that a bankruptcy

discharge enables the honest but unfortunate debtor to receive a fresh start, see Marrama v.

Citizens Bank, 549 U.S. 365, 367 (2007), which is achieved principally through the § 524

discharge injunction protecting debtors from creditors' attempts to collect discharged debts after

bankruptcy.

       The United States Supreme Court recently held that a party may be held liable for civil

contempt for violating the discharge injunction “when there is no objectively reasonable basis for

concluding that the creditor's conduct might be lawful under the discharge order.” Taggart v.

Lorenzen, 139 S. Ct. 1795, 1801 (2019). In reaching this conclusion, the Court reaffirmed that,

despite the typical discharge order lacking specificity in most instances, the same “traditional

civil contempt principles apply . . . to the bankruptcy discharge context.” Id., at 1802. The

Taggart Court thus emphasized that, “Congress, however, has carefully delineated which debts

are exempt from discharge. See §§ 523(a)(1)–(19). Under the fair ground of doubt standard, civil

contempt therefore may be appropriate when the creditor violates a discharge order based on an

objectively unreasonable understanding of the discharge order or the statutes that govern its

scope.” Id., at 1802 (emphasis added).

       While the Court in Taggart concluded that the standard for contempt of the discharge

injunction is an objective one, it also noted that “a party's record of continuing and persistent

violations and persistent contumacy justif[ies] placing the burden of any uncertainty in the

decree . . . on [the] shoulders of the party who violated the court order.” Id. (citation omitted;

internal quotation marks omitted) (citing McComb v. Jacksonville Paper Co., 336 U.S. 187,

(1949)); see also Grogan v. Garner, 498 U.S. 279, 291 (1991).



                                                  15
Case 19-02011        Doc 115      Filed 09/30/20      Entered 09/30/20 14:51:40        Page 16 of
                                             32



           b. ANALYSIS

                    i. 11 U.S.C. § 523(a)(7)

        “A debtor is entitled to a discharge of all pre-petition debts except for nineteen

categories of debts set forth in the Code.” In re Albert-Sheridan, supra, 960 F.3d at 1192. In

determining whether a debt has been discharged, “[c]ourts construe discharge exceptions

narrowly, and a [party] seeking to except a debt from the discharge must demonstrate that the

relevant facts come ‘squarely’ within one of the statutory exceptions.” In re Morgenstern, No.

AP 16-1390-BAH, 2017 WL 6728491, at *3 (citing Palmacci v. Umpierrez (In re Palmacci),

121 F.3d 781, 786 (1st Cir. 1997)).

       The statutory exception at issue in the present case excepts debts that are incurred by a

debtor as “a fine, penalty, or forfeiture payable to and for the benefit of a governmental unit, and

[that] is not compensation for actual pecuniary loss.” 11 U.S.C. § 523(a)(7). “Section 523(a)(7)

expressly requires three elements for a debt to be non-dischargeable. The debt must (1) be a fine,

penalty, or forfeiture; (2) be payable to and for the benefit of a governmental unit; and (3) not

constitute compensation for actual pecuniary [loss].” In re Albert-Sheridan, supra, 960 F.3d at

1193. The present Motion for Summary Judgment, therefore, turns on the application of the

aforementioned facts to prong 3, or in other words: whether the claims underlying the Liens

constitute claims for “compensation for actual pecuniary loss.”

        Courts addressing the issue of the “not compensation for actual pecuniary loss” element

of § 523(a)(7), have concluded that courts shall “‘look to the context in which the penalty [was]

imposed to determine whether its purpose is truly compensatory.’ [For example,] [c]ourts have

consistently found that fines or penalties actually assessed against debtors for violating

environmental protection laws constitute a ‘fine, penalty, or forfeiture’ within the meaning of



                                                 16
Case 19-02011         Doc 115     Filed 09/30/20       Entered 09/30/20 14:51:40         Page 17 of
                                             32



§ 523(a)(7) where such civil and criminal penalties serve a ‘punitive’ or ‘rehabilitative’ purpose,

rather than serve as compensation to the government.” Matter of Jenkins, 608 B.R. 565, 571

(Bankr. N.D. Ala. 2019) (footnotes and internal quotation marks omitted).

       Prior decisions of the Connecticut Bankruptcy Courts, as well as decisions from other

bankruptcy courts reaching similar conclusions regarding the punitive nature of fines, have

largely relied on the United States Supreme Court case Kelly v. Robinson, 479 U.S. 36 (1986),

which held that § 523(a)(7) was ambiguous with respect to what constituted compensation for

actual pecuniary loss. Specifically, the Kelly Court held that, in the context of criminal

restitution paid to a state agency as a condition of probation, even though not paid for the benefit

of the governmental agency and measured specifically by the victim’s actual pecuniary loss, such

a payment could be characterized as non-dischargeable under § 523(a)(7). The circumstances

that led to the Supreme Court in Kelly to hold as such, however, bear further examination.

       In Kelly, the Supreme Court held “that a restitution obligation, imposed as part of a state

criminal sentence, was not dischargeable in bankruptcy . . . [and] reached this conclusion by

interpreting § 523(a)(7) of the Code . . . as ‘preserv[ing] from discharge any condition a state

criminal court imposes as part of a criminal sentence.’” United States v. Ron Pair Enterprises,

Inc., 489 U.S. 235, 244 (1989) (citation omitted, emphasis added). According to subsequent

Supreme Court analysis of Kelly, “[Section 523(a)(7)] was ‘subject to interpretation’ . . . [which

caused the Court to consider] both legislative history and pre-Code practice in aid of that

interpretation. . . . [I]n determining that Congress had not intended to depart from pre-Code

practice in this regard . . . [the Supreme Court in Kelly] concluded that the pre-Code practice had

been animated by ‘a deep conviction that federal bankruptcy courts should not invalidate the

results of state criminal proceedings’ . . . which has its source in the basic principle of our



                                                  17
Case 19-02011         Doc 115     Filed 09/30/20       Entered 09/30/20 14:51:40         Page 18 of
                                             32



federalism that ‘the States’ interest in administering their criminal justice systems free from

federal interference is one of the most powerful of the considerations that should influence a

court considering equitable types of relief.’” Id., at 244–245 (citations omitted).

       Thus, “[Kelly] involved a situation where bankruptcy law, under the proposed

interpretation, was in clear conflict with state or federal laws of great importance.” Id., at 245. As

the Kelly Court itself highlighted, “[u]nlike an obligation which arises out of a contractual,

statutory or common law duty, here the obligation is rooted in the traditional responsibility of a

state to protect its citizens by enforcing its criminal statutes and to rehabilitate an offender by

imposing a criminal sanction intended for that purpose.” Kelly v. Robinson, supra, 479 U.S. at 52

(citing approvingly to In re Pellegrino, 42 B.R. 129, 133 (Bankr. D. Conn. 1984)).

       In revisiting this issue, the 9th Circuit Court of Appeals recently held that the basis on

which Kelly was decided, in addition to its “untether[ing] statutory interpretation from the

statutory language,” In re Scheer, 819 F.3d 1206, 1210 (9th Cir. 2016), has likely “led to

considerable confusion among federal courts and practitioners about section 523(a)(7)’s scope.”

In re Albert-Sheridan, supra, 960 F.3d at 1195 (holding that the plain text of § 523(a)(7)

precluded discovery sanctions from the discharge exemption). “Like other relics of the 1980s . . .

Kelly’s atextual interpretative method should not come back into fashion. . . . Kelly was animated

by a ‘long history’ of judicial exceptions for criminal restitution payments in discharge statutes

and a concern for ‘disturb[ing] state criminal proceedings.’” Id. (citations omitted) (“Thus, we

have sought to cabin Kelly’s reach and refused to expand its rationale to an arbitration award

requiring an attorney to refund a client’s funds. . . . [and] have also declined to extend Kelly to

except criminal restitution payments under the Code’s preference statute, 11 U.S.C. § 547(b).”).

This Court agrees with the Ninth Circuit’s analysis of Kelly and its assessment of its continued



                                                  18
Case 19-02011         Doc 115      Filed 09/30/20       Entered 09/30/20 14:51:40         Page 19 of
                                              32



precedential value. See United States v. Ron Pair Enterprises, Inc., supra, 489 U.S. at 242

(“except in the rare cases [in which] the literal application of a statute will produce a result

demonstrably at odds with the intentions of its drafters . . . [t]he plain meaning of legislation

should be conclusive.” [internal quotation marks omitted]).

        Nonetheless, in considering the issue, this Court, like others considering the issue, has

weighed the particular circumstances surrounding the penalty assessed, the nature of the state’s

interest and the competing interest of federal bankruptcy law. See In re Schaffer, 515 F.3d 424,

429 (5th Cir. 2008). In doing so, this Court has adhered to the accepted principle that

interpretations of exceptions to a bankruptcy discharge should be construed narrowly. Id.

(holding that, in light of the relevant state statute, interpreting an “assessed cost” as a fine or

penalty under § 523, would not be a narrow reading of the bankruptcy code) (“[c]onsistent with

the Code's basic purpose of relieving the honest debtor from the weight of oppressive

indebtedness and permitting him to start afresh, exceptions to discharge are to be construed

narrowly.” [footnote and internal quotation marks omitted]).

        In the present case, the underlying state interest, while not immaterial, is outweighed by

the Bankruptcy Code's fundamental purpose of relieving the honest debtor from the weight of

oppressive indebtedness in order to permit a fresh start. In reaching this conclusion, the Court

has considered the State’s interest in authorizing towns to enforce zoning and public health

ordinances, the Town’s actual efforts in pursuit of those interests, the relevant circumstances

surrounding the Liens and how those circumstances bear on whether the underlying debts

constitute “compensation for actual pecuniary loss,” and concludes that the circumstances are

materially distinguishable from those circumstances identified in Kelly. In sum, this Court’s




                                                   19
Case 19-02011         Doc 115       Filed 09/30/20    Entered 09/30/20 14:51:40           Page 20 of
                                               32



consideration of the issue simply does not require the same type of contortions and acrobatics

applied in the Kelly decision. A plain reading of § 523(a)(7), therefore, will control.

                    ii. Section 50-90 et seq. of the Code of the Town of South Windsor, Conn.
                        Gen. Stat. § 7-148o and Conn. Gen. Stat. § 8-12

        Turning to the relevant municipal ordinances and state statutes at issue, Section 50-99(a)

of the Code of South Windsor (the “Code”), which describes the penalties associated with

violations of the Town’s blight ordinances, provides:

                (1) Each violation of this article shall be considered a separate municipal offense.
                (2) Each day any violation continues shall constitute a separate offense. (3) Each
                separate offense under this ordinance shall be punishable by a fine of $100.00
                payable to the Town of South Windsor. (Emphasis added).

        Additionally, Section 50-99(b) of the Code, which is entitled “Enforcement,” further

provides, in relevant part, that:

                [T]he town manager is authorized to initiate legal proceedings in the superior
                court for the immediate correction of the violation(s), collection of any penalties,
                and the recovery of all costs including costs of remedial action, court [costs] and
                the reasonable attorney's fees incurred by the Town of South Windsor to enforce
                this ordinance. (Emphasis added).

        Next, Conn. Gen. Stat. § 7-148o, which is entitled “Wilful violation of ordinances

concerning prevention and remediation of housing blight,” provides, in relevant part, that:

                [A]ny person who, after written notice and a reasonable opportunity to remediate
                blighted conditions, wilfully violates any regulation adopted pursuant to
                subparagraph (H)(xv) of subdivision (7) of subsection (c) of section 7-148
                concerning the prevention and remediation of housing blight shall be fined by the
                state not more than two hundred fifty dollars for each day for which it can be
                shown, based on actual inspection of the property on each such day, that the
                blighted conditions continued to exist after written notice to the owner or
                occupant as provided in this section, and the expiration of a reasonable
                opportunity to remediate.

        Lastly, Conn. Gen. Stat. § 8-12, which is entitled “Procedures when regulations are

violated,” provides, in relevant part, that:



                                                 20
Case 19-02011        Doc 115      Filed 09/30/20       Entered 09/30/20 14:51:40         Page 21 of
                                             32



               The owner or agent of any building or premises where a violation of any
               provision of such regulations has been committed or exists . . . shall be fined not
               less than ten dollars or more than one hundred dollars for each day that such
               violation continues; but, if the offense is wilful, the person convicted thereof shall
               be fined not less than one hundred dollars or more than two hundred fifty dollars
               for each day that such violation continues, or imprisoned not more than ten days
               for each day such violation continues not to exceed a maximum of thirty days for
               such violation, or both.

                   iii. State Action #2

       In State Action #2, the Town sought relief against the Debtor in her personal capacity in

the form of money damages pursuant to Section 50-90 et seq. of the Code, Conn. Gen. Stat. § 7-

148o and Conn. Gen. Stat. § 8-12, the enforcement of which is seated in the Town’s authority to

act on matters pertaining to zoning and that of public health and safety. Specifically, in the

Amended Complaint in State Action #2, the Town’s prayer for relief requested, in pertinent part:

“(2) A fine of $100 per day as provided for in Article IV, Section 50 of the Code of the Town of

South Windsor; (3) A fine of $100 per day as provided for in General Statutes § 8-12; (4) A fine

of $250 per day as provided for in General Statutes§ 7-148o . . . .” State Action #2, Amended

Complaint, p. 8.

       Notably absent from the Amended Complaint in State Action #2 is any request for relief

as to the 2016 Lien. While it is true that the 2016 Lien is referenced in the recitals of the

Amended Complaint, the prayer for relief does not seek any form of damages associated with it

or the remediation of the Property. See Connecticut Practice Book § 10-20, Conn. Gen. Stat.

§ 52-91 (a party seeking legal relief must state the specific amount sought in the complaint). This

stands in contrast with the Town’s subsequent efforts in the District Court Action where the

Town specifically sought to collect the costs associated with the remediation of the blight

conditions at the Property. See Part IV of this Memorandum of Decision, ¶ 19; see also

Compulsory Counterclaim, p. 12, ¶¶ 24–25 (“Pursuant to Connecticut General Statutes § 7-


                                                  21
 Case 19-02011           Doc 115        Filed 09/30/20         Entered 09/30/20 14:51:40               Page 22 of
                                                   32



148(c)(7)(H)(xv), Article IV § 50-91 et. seq. of the South Windsor Code of Ordinances and

C.G.S. § 49-73b(a), the Town brings this action to collect the debt resulting from said blight

violations on the subject Property and subsequent fines and for the costs expended to remediate

the subject Property.” [emphasis added]). And while “a violation of § 524(a)(2) may still be

found if the debtor proves the creditor acted in such a way as to ‘coerce’ or ‘harass’ the debtor

improperly,’ i.e., so as to obtain payment of the discharged debt,” In re Paul, 534 F.3d 1303,

1308 (10th Cir. 2008) (internal quotation marks omitted), even under a facially proper legal

action, such a determination needs to be proved by clear and convincing evidence. Id.

         Here, the Amended Complaint in State Action #2 set forth the legal basis for the action

against the Plaintiff, which was limited to the flat-rate fines associated with violations of the

Town’s anti-blight ordinance, Conn. Gen. Stat. § 7-148o and Conn. Gen. Stat. § 8-12. The relief

requested by the Town was exclusively sought pursuant to the 2014 Lien, which falls squarely

within the meaning of “fine, penalty, or forfeiture” under § 523(a)(7). The undisputed facts

presented here do not require the Court to look beyond the text of Section 50-90 et seq. of the

Code, Conn. Gen. Stat. § 7-148o and Conn. Gen. Stat. § 8-12 to make this determination. Simply

put, those statutes allow the Town and a court to penalize violations of anti-blight and zoning

ordinances with flat-rate monetary sanctions for each day a violation persists, which by their

very nature are not tied to any particular pecuniary loss. 10

         In light of these flat-rate fines assessed against the Debtor, which form the basis of the

2014 Lien, a plain reading of § 523(a)(7) compels the Court to find that the damages sought by




10
  Although the prayer for relief contains the time worn phrase, “[any] further relief as the Court deems equitable,”
that request, under the undisputed facts of this case, does not provide a sufficient objective basis for a finding of
civil contempt. See In re Cantrell, 605 B.R. 841, 857 (Bankr. W.D. Mich. 2019) (concluding that because the
servicer’s correspondence with the debtor regarding its mortgage did not specifically reference the discharge debts,
those communications could not be characterized as an attempt to collect said debt).

                                                          22
Case 19-02011        Doc 115      Filed 09/30/20      Entered 09/30/20 14:51:40        Page 23 of
                                             32



the Town in the Amended Complaint cannot be accurately characterized as “compensation for

actual pecuniary loss.” Accordingly, the Court concludes that the relief sought in State Action #2

meets the criteria for an exception from the discharge pursuant to § 523(a)(7). See In re

Morgenstern, No. AP 16-1390-BAH, 2017 WL 6728491, at *4. While the Connecticut Superior

Court ultimately ruled against the Town regarding the enforceability of 2014 Lien in February

2019, absent such a ruling during the pendency of that case, and believing it had a presumptively

valid pre-petition lien secured by the Property and a proper legal basis to seek damages from the

Debtor in her personal capacity, the Town’s pursuit of its remedies under the 2014 Lien was not

objectively unreasonable, and, thus, does not rise to the level for civil contempt as delineated in

Taggart.

       Viewing the material facts in the light most favorable to the Town, the Court concludes,

to the extent that the Plaintiff’s Motion for Summary Judgment seeks judgment for the Town’s

actions taken with respect to the 2014 Lien and State Action #2, that relief is hereby DENIED.

See Conn. Ironworkers Emp’rs Ass’n v. New England Reg’l Council of Carpenters, 869 F.3d 92,

98–99 (2d Cir. 2017).

                  iv. Recording the 2016 Lien and the District Court Compulsory Counterclaim

       Moving to the Plaintiff’s main argument; the Plaintiff contends that the recording of the

2016 Lien on the Property and its subsequent prosecution in the various actions brought by the

Town, was a violation of the discharge injunction because: (1) the Town had notice of the 2016

Bankruptcy and the Debtor’s corresponding discharge; (2) the remediation costs were not exempt

under 11 U.S.C. § 523(a)(7); and (3) the Town knowingly recorded the 2016 Lien and pursued

various actions in state and federal court on the basis of it. In response, the Town argues that the

recording of the 2016 Lien on the Property was a proper use of its inherent police power and that



                                                 23
Case 19-02011        Doc 115      Filed 09/30/20      Entered 09/30/20 14:51:40         Page 24 of
                                             32



the subsequent legal actions brought against the Debtor did not violate the discharge injunction

because the subject debt was non-dischargeable pursuant to 11 U.S.C. § 523(a)(7). After an

examination of these arguments, the Court must agree with the Debtor.

                           1. Compensation for Actual Pecuniary Loss

       In support of its actions, the Town specifically argues that its claim underlying the 2016

Lien was excepted from the discharge, based upon the grounds that “[t]his Court has previously

held that fines and penalties[,] such as fines imposed in favor of Inland Wetlands and

Watercourses Agency for wilful violation of regulations . . . were not dischargeable.” Defs.

Response, pp. 10–11 (citing In re Jimmo, 204 B.R. 655 (Bankr. D. Conn. 1997); In re King, 2017

WL 1283445, at *3–4 (Bankr. D. Conn. Apr. 4, 2017)). While the Town is correct in that a

Connecticut Bankruptcy Judge has previously ruled as such, this Court concludes that these cases

are materially and clearly distinguishable from the case at hand.

       Here, the Town plainly seeks to collect a prepetition debt for actual costs incurred by the

Town for its remediation of the blighted conditions at the Plaintiff’s Property. In line with this

characterization, the 2016 Lien recorded on the land records indicates that it pertains specifically

to remediation costs borne by the Town. This irrefutable characterization is further supported by

the invoice from Environmental Services, Inc. for the exact amount identified in the 2016 Lien.

Because the underlying debt was properly included in the Debtor’s 2016 Bankruptcy schedules

and because the Town failed to file the 2016 Lien prior to the Debtor’s discharge, the Town’s

claim of for $26,556.80 for remediation of the blight violations underlying the 2016 Lien, at the

time of the discharge, was merely an unsecured pre-petition debt, and was, therefore, discharged

in the 2016 Bankruptcy. While a lien recorded by the Town pursuant to its blight ordinances may

well constitute a non-dischargeable debt pursuant to § 523(a)(7) under different circumstances,



                                                 24
Case 19-02011        Doc 115     Filed 09/30/20      Entered 09/30/20 14:51:40        Page 25 of
                                            32



here, at the time the Debtor’s discharge was granted, no such lien had been recorded on the land

records. See Part IV of this Memorandum of Decision, ¶ 11.

       As to the additional argument that these remediation costs can serve a punitive purpose,

and thus should be excepted from discharge, under the facts of this case, the Court declines to

weigh the actual remediation costs here as serving a punitive function simply because the

Town’s anti-blight ordinance also provides for recovery based on actual costs. While the

inclusion of actual costs may indeed muddy the distinction between the different types of

recovery permitted under the anti-blight ordinance, when viewing the costs of the April 2016

remediation in conjunction with the flat-rate fines pursued by the Town pursuant to its anti-blight

ordinance, Conn. Gen. Stat. § 7-148o and Conn. Gen. Stat. § 8-12, the distinction between the

two types of recovery is sufficient for this Court to find that an assessment for remediation costs

is in fact clearly a claim for “compensation for actual pecuniary loss.” The Court, therefore,

concludes that the distinct treatment of fines and remediation costs in the Town’s own anti-blight

ordinance, in addition to the Town’s own characterization of the claim in the instrument recorded

on the land records, is determinative that the remediation costs sought here have been

discharged.

                           2. Police Power

       Next, the Town argues that In re Phillips, 368 B.R. 733, 742 (Bankr. N.D. Ind. 2007) and

Safety-Kleen, Inc. (Pinewood) v. Wyche, 274 F.3d 846, 865 (4th Cir. 2001), support the

proposition “that liens attached to land by municipalities to enforce the inherent police power of




                                                25
Case 19-02011        Doc 115      Filed 09/30/20      Entered 09/30/20 14:51:40         Page 26 of
                                             32



the municipality related to anti-nuisance or blight ordinances are non-dischargeable.” Defs.

Response, ECF No. 89, p. 12.

        “When a debtor files for bankruptcy, [11 U.S.C.] § 362(a) automatically stays creditor

actions against the debtor that may impact the bankruptcy estate. A chief purpose of the

automatic stay is to allow for a systematic, equitable liquidation proceeding by avoiding a

‘chaotic and uncontrolled scramble for the debtor's assets in a variety of uncoordinated

proceedings in different courts.’” Safety-Kleen, Inc. (Pinewood) v. Wyche, supra, 274 F.3d at 864

(citing Fidelity Mortgage Investors v. Camelia Builders, Inc. 550 F.2d 47, 55 (2d Cir. 1976)).

“However, the automatic stay does not apply to any state action ‘to enforce [a] governmental

unit's or organization's police and regulatory power, including the enforcement of a judgment

other than a money judgment.’ 11 U.S.C. § 362(b)(4).” Id (emphasis added). The invocation of

police power is appropriate in situations where the automatic stay would otherwise prevent a

government entity from performing critical duties that may result in irreversible consequences

and public harm during the pendency of a bankruptcy case.

       The invocation of police power, however, is not applicable under the present facts,

principally because the actions taken by the Town were taken after the close of the Debtor’s

2016 Bankruptcy case. The Town seems to argue this point, ultimately to say: that because it was

operating in its municipal capacity, any prohibition relating to the pursuit of its claims against the

Debtor should be stayed. This notion, however, is not founded in any law or principal known or

cited to this Court. Once the Town’s unsecured pre-petition claim was discharged, the Town was

not permitted, under the color of its authority, or otherwise, to pursue or attempt to revive the

discharged debt without running afoul of the discharge injunction.




                                                 26
Case 19-02011        Doc 115      Filed 09/30/20       Entered 09/30/20 14:51:40       Page 27 of
                                             32



       While the Town argues, secondarily, that “Borea was also of the opinion that the

discharge injunction only prohibited attempts to recover a debt as a personal liability of the

debtor pursuant to 11 U.S.C. § 524(a)(2), and since the lien was against the Property, the Town

was not proceeding against the debtor personally,” Defs. Response, ECF No. 89, p. 6 (emphasis

added), this Court is not convinced. See In re Paeplow, 972 F.2d 730, 735 (post-discharge in rem

and quasi in rem actions against property are permitted only if the creditor has first obtained a

lien against that property prior to discharge).

       Because the Town did not record its interest against the Property on the land records prior

to the Debtor’s discharge, it could not proceed as it did by recording the 2016 Lien on the land

records and by seeking damages thereto in its Compulsory Counterclaim against the Debtor

without violating the discharge injunction. Id. Accordingly, even when viewing the uncontested

facts in the light most favorable to the Town, the Court nonetheless finds that, to the extent that

that Plaintiff’s Motion for Summary Judgment seeks a judgment of liability as to the Town’s

actions taken in the District Court Compulsory Counterclaim in pursuit of the 2016 Lien, it is

hereby GRANTED.

                   v. State Action #1

       In State Action #1, the Town sought in rem relief as to both the 2014 and 2016 Liens. As

commonly understood, liens that have not been avoided survive the bankruptcy discharge, and

lienholders may, pursuant to applicable state-law procedure, enforce them against the debtor's

property after the bankruptcy case is closed. See Johnson v. Home State Bank, 501 U.S. 78, 82

(1991); see also In re Scarpino, 113 F.3d 338, 340 (2d Cir. 1997). In the present case, the 2014

Lien, which was attached to the Property prior to the Debtor’s 2016 Bankruptcy, was a debt

included in Debtor’s 2016 Bankruptcy, but was not the subject of a Section 522 or 523 motion in



                                                  27
 Case 19-02011           Doc 115       Filed 09/30/20         Entered 09/30/20 14:51:40               Page 28 of
                                                  32



that case. The Town’s actions with respect to the 2014 Lien in State Action #1 up to the point

when the Connecticut Superior Court issues its decision, as a secured creditor seeking in rem

relief, was, thus, perfectly permissible.

         The Town’s actions, as an unsecured creditor seeking to foreclose on a discharged debt

(the 2016 Lien), however, were not permissible. Accordingly, viewing the uncontested facts in

the light most favorable to the Town, the Court concludes that, to the extent that the Plaintiff’s

Motion for Summary Judgment seeks a judgment of liability as to the Town’s actions taken in

State Action #1 in pursuit of the 2016 Lien, it is hereby GRANTED. As to the Town’s actions

taken in State Action #1 in pursuit of the 2014 Lien, the Motion is hereby DENIED.

                     vi. The Third-Party Complaint

         With respect to the Plaintiff’s contention that the Town’s Third-Party Complaint is an

attempt to collect a discharged debt, it is well understood that the discharge injunction prohibits a

creditor’s efforts to collect a discharged debt from a debtor in the debtor’s personal capacity. Id.;

see also Blixseth v. Credit Suisse, 961 F.3d 1074, 1082 (9th Cir. 2020) (“[Section] 524(e)

confines the debt that may be discharged to the ‘debt of the debtor’—and not the obligations of

third parties for that debt—[which] conforms to the basic fact that ‘a discharge in bankruptcy

does not extinguish the debt itself but merely releases the debtor from personal liability. . . . The

debt still exists, however, and can be collected from any other entity that may be liable.’”). 11

         In the Town’s Third-Party Complaint, it sought in rem relief in order to foreclosure on its

municipal liens and to subordinate the other lienholders to its municipal liens. The prayer for


11
  Although a foreclosure pursuant to a superseding lien is, on its face, an in rem proceeding, such a proceeding may
also result in in personam liability for a debtor due to a change in the secured status of a junior lienholder whose
secured interest is converted to an unsecured debt by virtue of a subordination. In this case, because the lienholder
defendants in the Third-Party Complaint were also included in the Debtor’s 2016 Bankruptcy schedules, any
potential modification to their secured status as a result of being subordinated by the Town’s municipal liens would
not generate in personam liability for the Debtor because any such liability was extinguished by the Debtor’s
discharge.

                                                         28
Case 19-02011        Doc 115      Filed 09/30/20       Entered 09/30/20 14:51:40        Page 29 of
                                             32



relief, however, also sought possession of the Debtor’s Property. As previously stated herein, an

in rem proceeding against a debtor’s property subject to a pre-petition un-avoided lien isn’t

typically violative of the discharge injunction. However, the circumstances surrounding this

Third-Party Complaint require further analysis.

       Anomalously, despite pursuing possession of the Debtor’s Property in the prayer for

relief, the Town did not make the Debtor a party to the Third-Party Complaint. While it is

doubtful that the Town could have foreclosed on the other lienholders without making the Debtor

a party to the action, because the Town was seeking possession of the Property and because the

Debtor was a record owner of the equity of redemption, for the purpose of this Court’s analysis,

the Debtor was an otherwise indispensable party to the Third-Party Complaint. Given that, the

Town’s Third-Party Complaint in the District Court Action seeking to foreclose on its municipal

liens, which included the 2016 Lien, amounts to an attempt to collect a discharged debt from the

Debtor in her personal capacity because, like in State Action #1, the Town was an unsecured

creditor seeking to foreclose on a discharged debt. Accordingly, viewing the uncontested facts in

the light most favorable to the Town, the Court concludes that, to the extent that the Plaintiff’s

Motion for Summary Judgment seeks a judgment of liability as to the Town’s actions taken in

the Third-Party Complaint in pursuit of the 2016 Lien, it is hereby GRANTED.

       As for the Plaintiff’s ancillary claim that the Town’s efforts through the Third-Party

Action to collect fire insurance proceeds was an attempt to collect a discharged debt—at this

stage, the Plaintiff has not alleged sufficient material facts that would allow this Court to

characterize this as an attempt to collect a debt from the Debtor in her personal capacity. For

instance, it fails to advance material facts as to whether the Debtor was an insured, beneficiary or

owner of the policy, or liable for the premiums. “Ownership of an insurance policy does not



                                                  29
Case 19-02011         Doc 115      Filed 09/30/20       Entered 09/30/20 14:51:40         Page 30 of
                                              32



necessarily entail ownership of the proceeds of the policy [and] . . . [p]arties may contract that

someone other than the policy owner will receive the proceeds of the policy.” In re Suter, 181

B.R. 116, 119 (Bankr. N.D. Ala. 1994) (concluding that the question of whether a secured party

will be entitled to insurance proceeds as replacement for damaged collateral is a matter of state

contract and insurance law) (footnote omitted). Here, the Plaintiff has not offered any form of

proof that lienholders were not entitled to insurance proceeds, or that she was for that matter.

This failure to provide such evidence is material in light of the policy coverage page that was

attached as an exhibit to the Third-Party Complaint indicating that the first named insured under

the policy is the third-party defendant mortgage servicer (Select Portfolio Servicing, Inc.), and

not the Debtor. See Third-Party Complaint, ECF No. 73, Exhibit E. Rather, the Plaintiff has

made a bare assertion that the act of seeking the insurance recovery was violative of the

discharge injunction. Even viewing these facts in a manner most favorable to the movant, the

Court would still not have a sufficient record to assess the material facts related to the Debtor’s

rights, if any, in the insurance policy. Those material facts are simply not part of this record.

        Whether the Town had a proper claim for the insurance proceeds cannot be decided on

the present record or the allegations in the Operative Complaint. The Court concludes that there

is a genuine issue of material fact with respect to this narrow issue and, thus, the Motion for

Summary Judgment, accordingly, must be DENIED.

                  vii. The Taggart Defense

        Finally, the Town argues that “[e]very action taken by Borea and Gerrick, at Borea’s

direction, was based on reasonable interpretations of the law and the extent of the Town’s police

powers . . . [and was] [b]ased on Borea’s interpretation of the discharge order and legal research

related to the dischargeability of the blight liens . . . [suggesting] that the liens had not been



                                                   30
Case 19-02011         Doc 115     Filed 09/30/20       Entered 09/30/20 14:51:40        Page 31 of
                                             32



discharged.” Def. Response, ECF No. 89, p. 8. Accordingly, “[t]he actions taken by Borea and

at his direction were done so with the good faith belief that the blight liens were not discharged,”

id.,“[and] illustrates the fair ground of doubt concerning whether the discharge barred the

conduct of which Plaintiff now complains.” Id., at 16.

         As stated by the United States Supreme Court in Taggart, “subjective intent [isn’t]

always irrelevant. . . a party's good faith, even where it does not bar civil contempt, may help to

determine an appropriate sanction.” Taggart v. Lorenzen, supra, 139 S. Ct. at 1802 (citations

omitted and emphasis added). While the Town’s subjective intent and basis for its actions may

ultimately be relevant in determining the appropriate sanction, it does not bear on the objective

question of whether the acts complained of were prohibited by § 524 and, thus, whether they

constituted civil contempt. The Town’s alleged good faith actions, made by and through its

agents, therefore, does not, in and of itself, act as a sufficient bulwark against the Debtor’s

Complaint seeking to find it in contempt for violating the Order of Discharge. What’s more, the

Town’s own reading of 11 U.S.C. § 523(a)(7), as advanced and discussed herein, does not

provide a safe harbor for the Town. This Court finds that the Town has failed to sufficiently

advance a cognizable defense under Taggart given that, under the present facts and for the

reasons already stated herein, there is no objective reading of 11 U.S.C. § 523(a)(7), according to

the plain meaning of its terms, that would lead to the conclusion that the Town’s conduct relating

to the 2016 Lien was permissible.

   VI.       CONCLUSION

         Under the plain meaning of the text of 11 U.S.C. § 523(a)(7), those remediation costs that

are tied directly to actual pecuniary loss suffered by a governmental unit and that are secondary

to other punitive flat-rate fines, are not the type of debt protected from a bankruptcy discharge.


                                                  31
Case 19-02011        Doc 115     Filed 09/30/20      Entered 09/30/20 14:51:40        Page 32 of
                                            32



The Town was sent notice from this Court of the Debtor’s bankruptcy and her corresponding

discharge, which is entitled to presumptive regularity and full force and effect. See Lopes v.

Gonzales, 468 F.3d 81, 85 (2d Cir. 2006); Holmes v. Fischer, No. 09-CV-00829S F, 2013 WL

1309157, at *6. The Court finds that because the underlying debt regarding the 2016 Lien was

not excepted from the Debtor’s discharge, and that the Town had failed to record its lien as of the

date of the Debtor's discharge, the Town’s belated recording of the 2016 Lien, and its subsequent

prosecution of a civil action against the Debtor in State Action #1 and the District Court Action

(through the Compulsory Counterclaim), were inappropriate attempts to collect a discharged debt

under § 524. See Matter of Jenkins, 608 B.R. 565, 571–72 (Bankr. N.D. Ala. 2019).

       The aforesaid were not based on, and therefore excused by, an objectively reasonable

reading of 11 U.S.C. § 523(a)(7) under the Taggart decision, as applied to the undisputed facts of

this case. Accordingly, as set forth herein, this Court concludes that the Town’s actions were

violative of the discharge injunction and support a finding of liability against the Town and the

entry of a civil contempt order for such.

       The Court will entertain further proceedings on the Plaintiff’s claims for damages, the

collective or apportioned liability among the various Non-Principal Defendants, the liability of

the Defendants related to the insurance proceeds and the terms of any civil contempt order prior

to entry of a final judgment herein.

       The Court will set a status conference on this matter to determine a schedule for further

proceedings.

       IT IS SO ORDERED at Hartford, Connecticut this 30th day of September 2020.




                                                32
